Case 2:20-cv-04451-MWF-MRW Document 94-1 Filed 01/12/21 Page 1 of 2 Page ID #:1928




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                              UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                          WESTERN DIVISION
13
     LANCE AARON WILSON, et al.,                       No. CV 20-4451-MWF-PVC
14
                 Plaintiff-Petitioners,                [PROPOSED]
15
                        v.                             ORDER SETTING BRIEFING
16                                                     SCHEDULE AND HEARING DATE ON
     FELICIA L. PONCE, et al.,                         PETITIONERS’ MOTION FOR
17                                                     PRELIMINARY INJUNCTION
                 Defendant-Respondents.
18                                                     Honorable Michael W. Fitzgerald
                                                       United States District Judge
19
20
21         This matter came before the Court on Petitioners’ Ex Parte Application to Shorten
22   Time re: Motion for Preliminary Injunction on Testing (ECF No. 93). After reviewing
23   the application and the papers filed in support of and in opposition to the application, the
24   Court hereby DENIES the application.
25         IT IS ORDERED that the proposed briefing schedule on the Motion for
26   Preliminary Injunction in the Joint Scheduling Request (ECF No. 90) is approved, that:
27         The deadline for Respondents to file an opposition to Petitioners’ Motion for
28   Preliminary Injunction is January 25, 2021.
                                                   1
Case 2:20-cv-04451-MWF-MRW Document 94-1 Filed 01/12/21 Page 2 of 2 Page ID #:1929




 1         The deadline for Petitioners to file a reply in support the Motion for Preliminary
 2   Injunction is February 1, 2021.
 3         The hearing on the Motion for Preliminary Injunction is scheduled for
 4   _______________________________, 2021 at __________________________.
 5         IT IS SO ORDERED.
 6
 7    Dated: ____________, 2021
 8                                         HON. MICHAEL W. FITZGERALD
                                           UNITED STATES DISTRICT JUDGE
 9
10   Presented by,
11   TRACY L. WILKISON
     Acting United States Attorney
12   DAVID M. HARRIS
     Assistant United States Attorney
13   Chief, Civil Division
     JOANNE S. OSINOFF
14   Assistant United States Attorney
     Chief, General Civil Section
15
       /s/ Paul B. Green
16   PAUL B. GREEN
     Assistant United States Attorney
17
     Attorneys for Defendant-Respondents
18   Felicia L. Ponce and Michael Carvajal
19
20
21
22
23
24
25
26
27
28
                                                 2
